Mr. President, on behalf of the delegation of Costa Rica I should like to join the many speakers who have congratulated you on your election as President of this session of the General Assembly. We trust that your leadership will be as effective as that of your predecessor. It is with pride that, as a Latin American, I have herd participants at the twenty-eighth session express their approval at the extremely effective manner in which Mr. Leopoldo Benites conducted our discussions. He was always an imaginative and dispassionate President, who never displayed any fanaticism and who did not allow his ideas to divert him from the proper application of the Charter and the rules of procedure of the General Assembly.
2.	Costa Rica, a Central American country, has felt the tragedy of the sister Republic of Honduras as though it were its own. The Foreign Minister of that afflicted country, my good friend Cesar Batres, described to this Assembly on 25 September [2242nd meeting] the loss of life and the suffering that Honduras has had to endure as the result of the fury of the forces of nature. The material loss and the economic destruction have been so great that the people of Honduras by themselves could never repair the damage.
3.	That is why generous international assistance has become indispensable, and this Organization, representing the international community, and many of its Members individually have already started to give such assistance. We are thankful for this overwhelming expression of solidarity .with our brothers from Honduras, and we make an appeal for redoubled efforts in the very difficult task of rebuilding the economy- of Honduras, which Hurricane Fifi has left in such a deplorable state.
4.	Costa Rica was the first Latin American nation to recognize the State of Bangladesh. Since 1972 we have supported its admission to the United Nations. On 10 June 1974 my delegation had the pleasure of .voting at the 1776th meeting of the Security Council in favor of the draft resolution recommending the admission of Bangladesh to the Organization. Therefore, it should surprise no one that now that the representatives of that nation have taken their place in our midst, we Costa Ricans should extend our warmest welcome to them.
5.	We are pleased to note that the admission of Bangladesh is the result of the improvement brought about in the situation in the Asian subcontinent by the far-sighted and peace-promoting attitude of the three Governments involved in the 1971 war, namely, India, Pakistan and Bangladesh. The manner in which these Governments resolved a conflict which was as bloody as it was ancient should serve as an example to other parts of the world.
6.	The United Nations High Commissioner for Refugees also deserves a tribute for having implemented with singular effectiveness the New Delhi Agreement of 28 August 1973, which provided for the repatriation of the Bengalis from Pakistan and of the Pakistanis from Bangladesh. In the introduction to his report to this session, the Secretary-General states: "More than 241,000 persons were moved across the subcontinent in that operation, which has been described as the largest airlift of human beings ever organized". [Al9601lAdd.l, p. 6]
7.	The enlightened and progressive eradication of British colonialism in the Antilles enables us today to extend a welcome also to a new American State: Grenada. We wish this new Caribbean nation every success and we hope to maintain with it very close bilateral relations, as well as warm relations within the Latin American group of States in the United Nations.
8.	The independence of Guinea-Bissau and its admission to the United Nations are of very great significance in the lengthy struggle against colonialism. It is the beginning of the end of the Portuguese colonial empire in Africa, and that is the result both of the heroic struggle of the people of Guinea-Bissau to achieve self-determination and of the revolution for liberation waged by the Portuguese people themselves. On 25 April 1974, in Portugal, a dictatorial regime which had tried to drown in blood every expression of freedom of the Portuguese in their own country, as well as of the population of the colonies, came to an end.
9.	We were very moved by the statement made in this Hall by the Foreign Minister of Portugal, Mr. Mario Soares. Among other things, he said:
. . I represent here a new Portugal which has nothing to do with the one which was so repeatedly condemned in this Organization . . .
"This new Portugal has ceased to be a hostile and silent country within the United Nations, constantly refusing to fulfill its obligations. . .
The Assembly warmly applauded Minister Soares when, with obvious sincerity, he said:
"I feel particularly honored to have participated personally in the process of the decolonization of Guinea-Bissau ... It can only be regretted and I say this with a feeling of anguish that this process of decolonization, so long delayed, has left behind it a long, useless war in which so many of the young men of both countries died or were left disabled/' [2239th meeting, paras. 95, 96 and 102]
10.	In warmly greeting the representatives of Guinea-Bissau who have taken their seat in this Hall, I express the hope that very soon, and with the co-operation of the new Portugal, the States which will emerge from what have thus far been the Portuguese colonies of Mozambique, Angola and the Cape Verde Islands will achieve independence and enter our Organization.
11.	Of course, Costa Rica does not confine its hopes to the decolonization of the Portuguese Territories. In keeping with its anti-colonialist tradition, my country will most firmly support all the efforts to achieve self-determination made by peoples still subjected to any form of colonial domination, irrespective of their geographical location.
12.	My delegation agrees with the statement made by the representative of Brazil, Mr. Antonio Azeredo da Silveira, in his opening speech in this general debate, that just as important as the support to be given to the people struggling to achieve independence is the action undertaken to induce the Governments of the metropolitan countries to abandon, as Portugal has just done, their policy of colonial domination. He went on to say:
"For the Brazilian Government, the challenge faced by those who want to rid the world of the colonial stigma is the challenge of efficacy. To blame the colonizing past is not what matters; what matters is rather to help build the future of free nations." [2238th meeting, para. 15]
13.	Costa Rica is a member of the Credentials Committee and, since certain aims have-been pursued which are not within that Committee's competence, I should like to state my delegation's understanding of its task. Rule 27 of the rules of procedure of the General Assembly states:
"The credentials of representatives and the names of members of a delegation shall be submitted to the Secretary-General if possible not less than one week before the opening of the session. The credentials shall be issued either by the Head of the State or Government or by the Minister for Foreign Affairs."
14.	During the twenty-fifth session of the General Assembly a request was made to the Legal Counsel of the Organization to give an expert opinion on the scope of this article. In giving his opinion, the Legal Counsel made the following statement:
"... credentials for the General Assembly may be defined as a document issued by the Head of State or Government or by the Minister for Foreign Affairs of a State Member of the United Nations submitted to the Secretary-General designating the persons entitled to represent that Member at a given session of the General Assembly. Unlike the acceptance of credentials in bilateral relations, the question of recognition of a Government of a Member State is not involved, and substantive issues concerning the status^ Governments do not arise. . . ."
15.	My delegation shares the views expressed by the Legal Counsel. It is in keeping with the universal practice with regard to the competence of the credentials committee in any international body or conference. It is also in keeping with the competence which article 28 of the rules of procedure of the General Assembly grants the Credentials Committee, whose sole function is restricted to the almost mechanical task of determining whether the credentials with which representatives are accredited to the General Assembly have been legally issued by the Head of State or of Government or by the Minister of Foreign Affairs of that Member State.
16.	It is in no way the task of that Committee to decide whether the Government issuing the credentials is or is not the legitimate representative of the peoples of that Member State. To grant that power to the Committee by means of an interpretation would be to flout legal logic, and would, furthermore, flagrantly violate the principle of non-intervention enshrined in Article 2, paragraph 7 of the Charter of the United Nations.
17.	Not even the Assembly or the Security Council has the power to express a judgment about the Government of a Member State, be it de jure or de facto, because that would be tantamount to interference in matters which fall within the internal jurisdiction of the State itself. Representatives can imagine the chaotic situation that would prevail if we were to discuss here the legitimacy of the Governments of each one of the Member States.
18.	Still less can we adopt a procedure whereby we reject the credentials of the representative of any Member State, as a means of preventing participation in the Assembly and in other bodies of the United Nations by any Government that my not be to the liking of the majority of Members. By not permitting participation by that Government, which, although perhaps repudiated by the majority, is still the Government in power in that Member State, in fact we would be excluding that Member State from participation in the Organization.
19.	In accordance with Article 6 of the Charter, we can expel a Member State if repeated violations of the principles contained in the Charter have been proven. But this is not a decision that can be made by the Credentials Committee, either directly or indirectly. It is a most serious decision, and it can be taken only by the General Assembly by a two- thirds-majority vote of its Members, and only after such action has been recommended by the Security Council.
20.	In view of the foregoing, Costa Rica will oppose the Credentials Committee's going even one whit beyond its specific duties in examining the credentials of representatives to the General Assembly, duties that, I repeat, are solely to determine whether or not the document which informs the Secretary-General of the names of the people representing a Member State at a given session of the Assembly the document which we call the credentials has been duly issued by the Head of State , or of Government or by the Minister of Foreign Affairs of a Member of the United Nations.
21.	During the twenty-eighth session of the General Assembly [2153rd meeting], Costa Rica was elected a member of the Security Council. My country humbly accepted this high honor, and promised diligently to discharge the very delicate duty assigned to it.
22.	In presiding at the 1761st session of the Council on 17 January 1974, the first meeting of this year, we stated the views that Costa Rica holds regarding that peace-keeping organ. After 10 months of the work of the Council, experience has confirmed the statement I made, and I am now able to give a brief analysis of the important matters discussed in that body.
23.	Article 2 of the Charter of the United Nations mentions the principle of the sovereign equality of all its Members.. Nevertheless, this equality was not maintained with regard to the formation of the Security Council, since it gave, permanent seats in the Council to the five countries that were the main Powers when the San Francisco Charter was signed. Furthermore, its important agreements required the affirmative vote of the five so-called "great Powers" before they could be considered valid. 
24. This was due to the fact that the very structure of the United Nations is based on the essential political assumption of harmony and co-operation among the great Powers; and since the maintenance of peace is the main objective of the Organization, its peacemaking machinery is based on the hypothesis of joint action by the five great Powers. That is why the disagreement of one of them -namely, the veto is sufficient to paralyze this peace-making machinery.
25.	To some, the concentration of power in the permanent members implies an attempt to establish a world government of the five Powers akin to an international oligarchy. To others, this preeminence of the great Powers is a fair price which the medium- sized and small countries must pay to obtain the co-operation of the more powerful nations in the United Nations. The veto is a safety valve to ensure that the United Nations does not exceed itself in accepting certain unrealistic commitments which may be beyond its power.
26.	Costa Rica has always felt that, irrespective of the thesis accepted as the ideal, the United Nations was so conceived that effective action for the maintenance of international peace and security is possible, as we have said, only with the assistance of the great Powers. In order to change that situation, we should not only have to create a new organization -a very unlikely eventuality - but further, it would be indispensable to change the thinking of the main protagonists of the world, an even more unlikely eventuality.
27.	In realistic terms, we are convinced that we cannot achieve that goal at this time. It cannot even be said with certainty that it is the most suitable goal. That is why it is better to base our action on what can be reasonably hoped for from the foreign policy of States. Otherwise, as we have already stated, we run the risk of drawing up catalogs of what is desirable rather than building on what is possible.
28.	The Security Council was given immense power by the Charter. That power derives from the authority which it has to impose coercive measures and other measures which involve certain punitive elements, agreed upon in the name of the entire international community.
29.	The compulsory and binding decisions of the Council along these lines become a kind of legal sentence. But they should not lead us to consider the Council as a law enforcement body whose decisions should be free from all the incidental elements characteristic of political decisions.
30.	Far from hurting the Council, its political structure is the element which gives it its strength. Its decisions are not backed up by the impartiality of judges. The States of which it is composed are committed to finding viable formulas to harmonize differing and often opposing political ideas.
31.	For that reason, the very strength of the Security Council becomes fully evident only when it makes decisions. Its function acquires true meaning and value to the extent that it ensures international peace and security under the Charter and, since decisions require first and foremost the agreement of the five great Powers, the validity of our premise is confirmed: peace-making by the Security Council is possible only when there exists harmony and cooperation among the great Powers.
32.	Thus, when disagreement among the permanent members prevents the Council from reaching decisions in situations which threaten international peace and security, the Council's very existence as a peacemaking organ is deeply affected. The nature of international disputes which the Security Council must deal with is a matter of such high priority that the absence of a decision is as harmful as a delayed decision. Any delay in implementing possible solutions undermines the international standing of the Council and cruelly harms the cause of peace.
33.	In the Security Council the delegation of Costa Rica has constantly pleaded for immediate action in the face of situations which might affect international peace and security. Regardless of the political interests of the States which make up the Council, we have always maintained that peace is the highest priority and that there is no justification for putting off matters so closely tied to the vital interests of mankind -namely, those concerning war and peace. We must find a consensus, in order to be able to work on the basis of agreement, negotiation and compromise.
34.	To those who tell us that it is immoral to com-promise with an ideological adversary, we reply that the problems of war and peace involve the highest of all moral values, namely, respect for human life. Therefore, we have always maintained in the Council that more immoral than negotiating with those having different ideologies is closing the door to dialog, because, when it means the indiscriminate and large-scale destruction of human life, war is the greatest immorality of all.
35.	When, because of disagreements that have emerged between permanent members, decisions have been delayed that called for urgent and immediate action on the part of the Council, we have seen that the further development of the conflict has made it even more difficult for the Security Council to find solutions.
36.	In the various situations in which peace-promoting activity has thus been paralyzed, my delegation has always expressed its concern, because each time it has become more firmly convinced that the Council's decisions can have their desired effect only if the action it has decided on is promptly and swiftly carried out. Experience shows that any delay inevitably widens the gulf between the uncontrolled forces at war with each other and unleashes new elements that increase the danger of the conflict.
37.	Year after year, the crisis in the Middle East has occupied a preponderant place in the debates of this Assembly, indicating the great importance the international community attaches to the problem and also its inability to resolve it.
38.	The fourth Arab-Israeli war broke out in October 1973 -that is, at the beginning of the twenty- eighth session of the General Assembly. Thanks to the combined efforts of bilateral diplomacy and the collective action of this Organization, it was possible to ensure that the conflict did not unleash a new, and last, world war. It was also possible to put an end to armed conflict between the Israeli, Egyptian and Syrian combatants.
39.	Security Council resolution 338 (1973), which called for a cease-fire and the initiation of peace talks between the parties, was not implemented immediately. That was one more example of failure to comply with decisions of the Security Council, which unfortunately occurs frequently these days. Hostilities ceased only when, thanks to the action of the United States Secretary of State, Mr. Kissinger, on 19 January 1974, Israel and Egypt, and, on 31 May 1974, Israel and Syria, signed cease-fire agreements.
40.	Those agreements were important because they constituted the first direct contact between the warring forces. If they are diligently maintained, they may open the way for successful peaceful negotiation of all the problems separating the Arabs and the Israelis.
41.	At the beginning of the general debate, the Secretary of State, Mr. Kissinger, told this Assembly:
"[These agreements] were achieved, above all, because of the wisdom of the leaders of the Middle East who decided that there had been enough stalemate and war, that more might be gained by testing each other in negotiation than by testing each other on the battlefield." [2238th meeting, para. 59]
42.	Nevertheless, earlier on, the Secretary of State had said that although the cease-fire and the two agreements for separating the forces had provided a breathing space, the shadow of war was still there. He said;,
"The legacy of hatred and suffering, the sense of irreconcilability have begun to yield -however haltingly- to the process of negotiation. But we still have a long road ahead.
"One side seeks the recovery of territory and justice for a displaced people. The other side seeks security and recognition by its neighbors of its legitimacy as a nation^ In the end, the common goal of peace surely is "broad enough to embrace all these aspirations." [Ibid, para. 56 and 57]
43.	The general framework for the establishment of peace in that region was laid down by Security Council resolution 338 (1973), as a result of which the Peace Conference on the Middle East started its work in Geneva in December 1973; the Conference has since .then not made much progress. However, it is heartening to recall that all parties have recognized that the problems to be dealt with are complex, and for that reason one must be patient and try to dissipate doubts before making commitments in any new initiative.
44.	The international community can, however, facilitate those very difficult negotiations by creating the right atmosphere for reconciliation. Mutual recriminations expressed in this forum undoubtedly do not help to achieve that purpose. We must strive to maintain the progress made before the signing of the agreement on the separation of forces. We must struggle to see to it that the hunger for peace and the desire to And lasting solutions that emerged as the result of the devastation caused by the last war in the Middle East are not weakened by sterile discussion or the bitterness that grows from the lack of speedy and positive solutions.
45.	The international community could take the initiative in seeking ways to make the warring parties and their allies moderate their mutual verbal attacks. The mass communications media of some of the Arab States and their allies are very effective in presenting Israel as the hated enemy which has no right whatsoever to be located in former Palestine. That kind of propaganda can boomerang against those very leaders who might otherwise be prepared to negotiate a just peace, because their peoples, encouraged by the constant publicity campaign of the mass media, may resist accepting whatever their leaders have in good faith succeeded in working out.
46.	Thus there seems to be a marked contrast between the slow progress towards the achievement of peace that has been made this year -progress which must be maintained and protected at all costs- and the policy of open enmity between the parties that is made public even in these halls. Costa Rica hopes that the sense of the responsibility we share in resolving the problems of the Middle East will serve to moderate written and oral statements of aggression here and help the Assembly to co-operate in the creation of a less hostile atmosphere between Arab and Israeli that, unfortunately, I do not think will be favored by the inclusion in the agenda of the item on the question of Palestine as an issue separate from the Middle East, which was adopted at the 2236th meeting. This, however, does not mean that Costa Rica is indifferent to the destiny of the hundreds of thousands of Palestinian refugees seeking a permanent home. In this connexion, I would recall what was said by the Foreign Minister of Uruguay, Mr. Juan Carlos Blanco, on thiL problem [2240th meeting].
47.	The United Nations is familiar indeed with the problems of Cyprus, problems that have existed since the moment when Cyprus attained its independence. The fight between the two communities on the island, Greek and Turkish, has been followed with close attention by the international community. For more than 10 years a United Nations Peacekeeping Force has been stationed in Cyprus. Our awareness of the problems of that island made us even more grief-stricken at the tragic events which broke the precarious peace at the beginning of August of this year.
48.	In the Security Council Costa Rica has followed the events in Cyprus very closely. At the beginning of the crisis, when the peace was disturbed on Cyprus, we noted a lack of decision on the part of some of the permanent members. An opportunity was lost to take effective peace-making action in time and thus prevent further hostilities.
49.	Costa Rica shared the pain of that small nation which was powerless to stop a dispute involving other nations and other interests. We were greatly moved when we heard the news of the coup that had overthrown the constitutional President of Cyprus and learned that Cypriot soil was being trampled upon by foreign troop.
50.	The delegation of Costa Rica severely criticized the badly timed and short-sighted attempt of th? Greek military dictatorship -which, as we now know, did not represent th? Greek people- to overthrow a legitimate Government. For my country could never accept any change in the structure of an independent and sovereign nation brought about by foreign intervention.
51.	At the initial stages of the Cyprus conflict we were told that this was an internal matter, which meant that the Security Council could not take action on it. Costa Rica opposed that view. We stated that the removal of President Makarios had been planned and carried out by Greek military agents responding to the reckless ambitions of the military dictatorship that had done so much to that country, the cradle of Western civilization.
52.	Costa Rica stated that the Security Council must not allow itself to be paralyzed in cases where the "... danger or threat no longer takes place on a battlefield but is surreptitiously displaced to a country and slyly disguises itself as an internal affair . . .".
53.	Subsequently, when the Turkish invasion took place, because of the vacuum left by the lack of action by the Security Council, the fatal failure of the Security Council to act decisively in time became very obvious. When finally the Council decided to acknowledge that peace was being threatened, resolution 353 (1974) was adopted calling for a ceasefire and the withdrawal of all foreign troops from Cyprus.
54.	Our delegation has followed with attention the subsequent developments in Cyprus. We regret that the cease-fire resolution was not immediately implemented and, furthermore, that the part of the resolution regarding the withdrawal of all foreign troops has still not been put into effect.
55.	Costa Rica wishes to state for the record that it approves the efforts made by the Secretary-General to restore constitutional order and peace to the afflicted Cypriot nation, and we will do our utmost to help find a formula under which the independence, sovereignty and territorial integrity of Cyprus can be maintained because of the successful coexistence of the communities of Greek and Turkish origins.
56.	In the year which has elapsed since the last session of the General Assembly, Argentina -and indeed Latin America as a whole- has suffered the loss of a great leader: President Juan Domingo Peron. I take this opportunity to pay a tribute to the memory of that statesman. His people will be guided by their memories of him in their search for justice, economic development and the reaffirmation of national sovereignty.
57.	As was so well stated by the Argentine Foreign Minister, Mr. Alberto Vignes, great statesmen such as Peron will live beyond their lifetimes because "their principles and objectives remain in force" [ibid., para. 60]. And all of us here must agree with the eloquent and moving statement by Foreign Minister Vignes, on 24 September last, that "[Peron's] prophetic ideas transformed him into the precursor of universalism and of a 'third-world position" which are today recognized as being essential means for international coexistence" [ibid. ].
58.	Costa Rica continues to have faith in the United Nations. We believe that, even though the Charter contains provisions which it would be desirable to. amend, the greatest Effectiveness of the Organization depends not on its legal foundations but rather on the political will of its Member States to live in accordance with its principles and to abide by the resolutions of the appropriate bodies and organs. For that reason my country, small as it is, wishes to preach by example. Costa Rica practices an international policy consistent with the purposes and principles of the Charter of the United Nations and it has never been remiss in shouldering responsibilities flowing from the activities of the organs of the international community.
